      Case 3:21-cv-01374-B Document 3 Filed 08/02/21               Page 1 of 2 PageID 25



                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

IN RE:                                                §
SENIOR CARE CENTERS, LLC,                             §
                                                      §
    Debtor,                                           §
                                                      §
----------------------------------------------------- §
                                                      §
ALAN D. HALPERIN, as Unsecured Creditor§
Trustee for Senior Care Centers, LLC, et al., §
                                                      §   CIVIL ACTION NO. 3:21-CV-1374-B
    Plaintiff,                                        §       (Adversary No. 20-3183-sgj)
                                                      §        (Bankr. No. 18-33967-sgj)
v.                                                    §
                                                      §
OSMAN CASTILLO and DENISE                             §
CASTILLO,                                             §
                                                      §
    Defendants/Third-Party Plaintiffs,                §
                                                     §
v.                                                   §
                                                     §
GRANITE INVESTMENT GROUP,                            §
                                                     §
     Third-Party Defendant.                          §

                ORDER ACCEPTING REPORT AND RECOMMENDATION
                   OF THE UNITED STATES BANKRUPTCY JUDGE

        Before the Court is the Report and Recommendation (R&R) of the United States

Bankruptcy Judge Stacey Jernigan dated July 15, 2021 (Doc. 2-1), recommending that this Court

withdraw the reference to the bankruptcy court in the underlying adversary proceeding for the

purpose of trial. No objections to the R&R were filed.
     Case 3:21-cv-01374-B Document 3 Filed 08/02/21                Page 2 of 2 PageID 26



        Having reviewed the R&R, the motion to withdraw the reference, and the pleadings and

record, the Court hereby ACCEPTS the bankruptcy court’s R&R (Doc. 2-1). Thus, the Court

GRANTS the motion to withdraw the reference (Doc. 1-1) and WITHDRAWS the reference to

the bankruptcy court for the purpose of trial.

        In accordance with the R&R, the Court REFERS all pretrial matters in this adversary

proceeding to the bankruptcy court for resolution, including ruling on dispositive motions. The

bankruptcy court shall certify to this Court when this case is ready for trial. Finally, the Court

ORDERS the parties to notify this Court if at any time they settle this matter before the bankruptcy

court’s certification.



        SO ORDERED.

        SIGNED: August 2, 2021.



                                                       __________________________________
                                                       JANE J. BOYLE
                                                       UNITED STATES DISTRICT JUDGE




                                                 -2-
